Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10-30-2019. Claims 1-20 are currently pending and have been examined. 

Priority
Acknowledgment is made of Applicant's claim for a domestic priority date of 6-17-2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3-16-2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

s 1 and 14  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims disclose an “API,” yet neither the claims nor the Specification define what is meant by an “API.” For purposes of examination, the examiner will assume API is an application programming interface.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicants regards as the invention. The claims recite “...the API...” There is no antecedent basis for “the API.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

Alice, 573 U.S. at 216. In determining whether a claim falls within an excluded category, we are guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217–18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75–77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”). According to the Court, concepts determined to be abstract ideas and, thus, patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).

In Diamond v. Diehr, the claim at issue recited a mathematical formula, but the Court held that “a claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diamond v. Diehr, 450 U.S. 175, 187 (1981). Having said that, the Court also indicated that a claim “seeking patent protection for that formula in the abstract . . . is not accorded the protection of our patent Id. at 191 (citing Benson and Flook). Nevertheless, the Court noted that “[i]t is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.” Id. at 187; see also BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1352 (Fed. Cir. 2016) (Even if the individual components were known, “an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea” (emphasis added).).

If the claim is “directed to” an abstract idea, we next “must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’” Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requir[ing] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id.

B. Office Patent Eligibility Guidance
 In an effort to achieve clarity and consistency in how the Office applies the Court’s two part test, the Office published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019).1 In Step One of our analysis, we look to see whether the claims, as written, fall within one of the four statutory categories identified in § 101. Id. at 53 (“Examiners should determine whether a claim satisfies the criteria for subject matter eligibility by evaluating the claim in accordance with the criteria discussed in MPEP2 2106, i.e., whether the claim is to a statutory category (Step 1) and the Alice/Mayo test for judicial exceptions (Steps 2A and 2B)”). 

Under the guidance, we then look to whether the claim recites:

(1) Step 2A – Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, such as a fundamental economic practice, or mental processes);

and (2) Step 2A – Prong Two: additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)–(c), (e)–(h)).

See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. at 54–55 (“Revised Step 2A”).


(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d));
or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See id. at 56 (“Step 2B: If the Claim Is Directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.”).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter? 
Claims 1-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2
The Supreme Court
set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, . . . determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, “[w]hat else is there in the claims before us? To answer that question, . . . consider the elements of each claim both individually and “as an ordered combination” to determine whether the additional elements “transform the nature of the claim” into a patent-eligible application. [The Court] described step two of this analysis as a search for an “‘inventive concept’”—i.e., an element or combination of elements that is “sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.”

Alice Corp., Pty. Ltd. v CLS Bank Intl, 573 U.S. 208, 217–18 (2014) (citations omitted) (citing Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012)). To perform this test, we must first determine what the claims are directed to. This begins by determining whether the claims recite one of the judicial exceptions (a law of nature, a natural phenomenon, or an abstract idea). Then, if claims recite a judicial exception, determining whether the claims at issue are directed to the recited judicial exception, or whether the recited judicial exception is integrated into a practical application of that exception, i.e., that the claims “apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Revised Guidance at 54. If the claims are directed to a judicial exception, then finally determining whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception.

STEP 2A, Prong 1
Claims 1-20 disclose a system for providing real-time pre-trade risk assessments. The system has automated trading system (ATS) processor to write market order information to first memory based on market data information. The shadow map is updated based on market order information written to first memory. A market order is prepared for transmission to market venue based on market order information. The trade risk processor obtains market order information from shadow map. A trade risk assessment is performed based on market order information obtained from shadow map. The performance of trade risk assessment and preparation of market order are simultaneous.

From this we see that the claims do not recite the judicial exceptions of either natural phenomena or laws of nature. The next issue is whether it recites the judicial exception of an abstract idea. To answer this, we next determine whether it recites one of the concepts the Courts have held to be lacking practical application, viz. mathematical concepts3, certain methods of organizing human interactions4, including fundamental economic practices and business activities, or mental processes5.

The practice of providing real-time pre-trade assessments for multiple parties is a fundamental economic practice. It can also be considered a commercial interaction. Thus, the invention is an example of a conceptual idea subject to the Supreme Court's "concern that patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." See Alice, 573 U.S. at 216 (citations omitted). Thus the claims are directed to a certain method of organizing human activity.

STEP 2A, Prong 2 
The next issue is whether the claims not only recite, but are more precisely directed to this concept itself or whether they are instead directed to some technological 6


"[T]he relevant question is whether the claims here do more than simply 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
instruct the practitioner to implement the abstract idea [ ] on a generic computer." Alice, 573 U.S. at 225. They do not.

Viewed as a whole, Applicants' claims simply recite processing information related to electronic trading as performed by generic hardware. The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. They do not describe any particular improvement in the manner a computer functions. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea. Under precedent, that is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.

The examiner therefore concludes that the claims are directed to a certain method of organizing human activity as distinguished from a technological improvement for achieving or applying that result. The claim does not integrate the judicial exception into a practical application.

Step 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer at each step of the process are generic, routine, conventional computer activities that are performed only for their conventional uses.7

None of these activities are used in some unconventional manner nor do any produce some unexpected result. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161 
    PNG
    media_image2.png
    13
    6
    media_image2.png
    Greyscale
1 168 (Fed. Cir. 2018).

Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. That Elec. Power, 830 F.3d at 1354). Accordingly, Applicants’ Specification itself describes the additional elements as being well-understood, routine, and conventional. Such conventional computer processes operating on conventional hardware "do not alone transform an otherwise abstract idea into patent-eligible subject matter." FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) (citing DDR Holdings, 773 F.3d at 1256).

Dependent claims 2 and 15 add the additional limitations of a shadow map of at least a portion of the first memory within a memory space of the trade risk processor is created by the API, and wherein the ATS processor is further configured to update the shadow map based on the writing of the market order information in the first memory. These additional steps merely refine and further limit the abstract idea of independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, these dependent claims are patent-ineligible.

Dependent claims 3 and 16 add the additional limitations of determine whether the market order information satisfies one or more risk criteria, and if it is determined that the market order information does not satisfy the risk criteria, transmit a cancel order 

Dependent claims 4 and 17 add the additional limitation of the cancel order command is transmitted to the ATS processor before the ATS processor completes preparing a market order for transmission to a market venue. This additional step merely refines and further limits the abstract idea of independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, these dependent claims are patent-ineligible.

Dependent claims 5 and 18 add the additional limitation of wherein the cancel order command is transmitted via a system interrupt. This additional step merely refines and further limits the abstract idea of independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, these dependent claims are patent-ineligible.

Dependent claims 6 add the additional limitation of wherein the ATS processor is further configured to transmit a market order to a market venue based on the market order information. This additional step merely refines and further limits the abstract idea of independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claim. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claims 7 add the additional limitation of wherein the trade risk processor is further configured to transmit a market order to a market venue based on the market order information. This additional step merely refines and further limits the abstract idea of independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claim. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claims 8 and 19 add the additional limitation of wherein the first memory comprises an L1 inter- associated with the ATS processor. This additional step merely refines and further limits the abstract idea of independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as 

Dependent claims 9 and 20 add the additional limitation of wherein the trade risk processor is in communication with the ATS processor via a point-to-point processor inter-connect. This additional step merely refines and further limits the abstract idea of independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective independent claims. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, these dependent claims are patent-ineligible.

Dependent claims 10 add the additional limitation of wherein the point-to-point processor inter-connect is an Intel Socket G connection. This additional step merely refines and further limits the abstract idea of independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claim. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claims 11 add the additional limitation of , wherein the market order information is copied from the first memory to the shadow map via a Quick Path Interconnect. This additional step merely refines and further limits the abstract idea of independent claim and do not add any feature that is an “inventive concept” which cures 

Dependent claims 12 add the additional limitation of wherein the first memory comprises a dynamic random-access memory (DRAM) associated with the ATS processor. This additional step merely refines and further limits the abstract idea of independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claim. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Dependent claims 13 add the additional limitation of wherein the trade risk processor is in communication with the ATS processor via a PCIe connection. This additional step merely refines and further limits the abstract idea of independent claim and do not add any feature that is an “inventive concept” which cures the deficiencies of the independent claim. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, this dependent claim is patent-ineligible.

Conclusion of Law
The examiner concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
other technology or technical field, a particular machine, a particular transformation, or other meaningful limitations. From this the examiner finds the claims are directed to a certain method of organizing human activity without significantly more.

Conclusion
Prior art made of record and not relied upon that is considered pertinent to patentee’s disclosure can be found on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 2:00 PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 


/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3696




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “All USPTO personnel are, as a matter of internal agency management, expected to follow the guidance.” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. at 51.
        2 All Manual of Patent Examining Procedure (“MPEP”) citations herein are to MPEP, Rev. 08.2017, January 2018.
        3 See e.g., Gottschalk v. Benson, 409 U.S. 63, 71-72 (1972); Bilski v. Kappos, 561 U.S. 593, 611 (2010); Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).
        4 See e.g., Bilski, 561 U.S. at 628; Alice, 573 U.S. at 219-20; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed Cir. 2014); Smart Systems Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1383 (Fed. Cir. 2017); In re Marco Guldenaar Holding B. V., 2018 WL 6816331 (Fed. Cir. 2018).
        5 See e.g., Benson, 409 U.S. at 67; CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371-1372 (Fed. Cir. 2011); Intellectual Ventures I LLCv. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016).
        6 See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981).
        7 MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
        i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));
        iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.